Citation Nr: 0423480	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-22 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for sinusitis.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1986 to October 1988.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.  In March 2002 the 
veteran testified at a hearing before a hearing officer at 
the RO.  In June 2003, the Board remanded the case for the RO 
to address due process considerations.

Although the RO reopened the claim of service connection for 
sinusitis and denied it on the merits, the submission of new 
and material evidence by a claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to 
reexamination of the appellant's claim by the Board, and the 
Board must make this jurisdictional determination prior to de 
novo review of the claim.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  The Board has 
characterized the issue accordingly.

This appeal is (in part) REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  An unappealed rating decision in March 1989 denied 
service connection for sinusitis based on a finding that 
chronic disability of the sinuses was not shown.  

2.  Evidence received since the March 1989 rating decision 
includes competent evidence of sinus pathology, bears 
directly and substantially upon the matter of service 
connection for sinusitis, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence received since the March 1989 rating decision 
denying service connection for sinusitis is new and material, 
and such claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (effective for claims to 
reopen filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply until a previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  However, the new definition applies only to claims 
to reopen filed on or after August 29, 2001, and does not 
apply to the instant petition to reopen.]  

The Board finds that pertinent mandates of the VCAA and 
implementing regulations are essentially met.  Regardless, as 
disposition in the matter finally decided below is entirely 
favorable to, and does not prejudice, the veteran, any 
lengthy discussion of the impact of the VCAA on matter would 
be pointless.  
Factual Background

The veteran's service medical records show that he provided a 
history of hay fever on March 1986 examination.  He also 
complained of allergies and hay fever in February 1987.  

The appellant submitted a claim seeking service connection 
for sinusitis in November 1988.  

On February 1989 VA examination the veteran's respiratory 
system was evaluated as normal.  Status post septoplasty, 
essentially asymptomatic was diagnosed.  Sinusitis was not 
diagnosed.  

Service connection for sinusitis was denied by the RO in 
March 1989; the RO found that permanent disability of the 
sinuses was not shown by the evidence.  The veteran was 
notified of this decision in March 1989, and did not appeal 
it.

A July 1989 VA medical record includes a diagnosis of 
allergic rhinitis.  It was noted that the veteran had had 
recurrent sinus problems.  Another July 1989 VA medical 
record includes a diagnosis of recurrent sinusitis.

An August 1991 VA medical record includes a diagnosis of 
seasonal and perennial allergic rhinitis.  

A November 1991 VA history/physical examination report notes 
that maxillary sinusitis could not be ruled out.

A March 1997 VA outpatient treatment record shows a diagnosis 
of allergic rhinitis.

A September 1999 VA outpatient treatment record notes a 
diagnosis of sinusitis.

On March 2000 VA respiratory examination mechanical and 
allergic rhinitis was diagnosed.  An April 2000 VA CT 
(computed tomography) report shows no evidence of sinusitis.
The veteran testified before a local VA hearing officer in 
March 2002 that his history of septoplasties (in service and 
after service) has affected his sinus problems.  

On July 2002 VA respiratory examination rhinitis was 
diagnosed.  The examiner opined that the veteran's underlying 
problem was not anatomic, but related to the lining of his 
nose.  He added that it was unlikely that the veteran's 
complaints were service related.  

Law and Regulations

Generally, a final VA decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  However, under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  38 
C.F.R. § 3.156(a); See Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) does not apply, as the 
instant petition to reopen was filed in October 1999.]

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
Analysis

In a March 1989 rating decision the RO denied service 
connection for sinusitis based on a finding that permanent 
disability of the sinuses was not shown by the evidence.  The 
veteran was notified of this determination and of his 
procedural and appellate rights by VA letter in March 1989.  
He did not appeal the March 1989 rating.  Hence, that 
decision is final.  38 U.S.C.A. § 7105.

Evidence received since the March 1989 rating decision 
includes VA medical records, dated in July 1989 and September 
1999, which report sinusitis.  Several records also document 
allergic rhinitis.  Such records are new and material 
evidence, and the claim must be reopened.  Previously, there 
was no competent evidence that the veteran had chronic 
sinusitis; now there is competent evidence suggesting that he 
does.  This evidence pertains directly to the matter at hand, 
and is so significant that it must be considered in order to 
fairly determine the merits of the claim.  Hence, it is new 
and material.


ORDER

The appeal to reopen a claim of service connection for 
sinusitis is granted.


REMAND

The reopening of the claim for service connection for 
sinusitis triggers the duty to assist provisions of the VCAA 
which mandate scheduling an examination/obtaining a medical 
opinion when indicated.  Whether the veteran has chronic 
sinusitis and, if so, whether such disability is related to 
service/complaints noted therein is a medical question best 
resolved by competent medical opinion.  

Regarding the claim seeking service connection for migraine 
headaches, on a March 2001 VA neurologic examination the 
examiner, following a review of the veteran's claims folder, 
opined that it was unlikely that the veteran's diagnosed 
vasomotor headaches were related to his history of facial 
lacerations in service.  Conversely, in a VA neurology report 
dated in July 2002, submitted by the veteran in August 2003 
without a waiver of initial RO review (RO review of evidence 
of VA treatment for headaches in March and November 2003 was 
waived), the examiner opined that there was no way to say for 
sure that either the veteran's septoplasty in service or 
facial injuries caused his migraines.  The examiner added 
that while the veteran had no headaches prior to these 
events, it seems "likely" that he has a predisposition to 
get migraines "which was triggered by one of these events."  
Also, it does not appear that this VA examiner had an 
opportunity to review the veteran's claims folder.  The RO 
has not reviewed this evidence and, as noted, the veteran did 
not waiver such review.  Initial AOJ consideration of this 
evidence is required.  See Disabled American Veterans et. al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In August 2003 the veteran advised that he was receiving all 
treatment at the Boise, Idaho VA Medical Center (VAMC).  The 
most recent treatment record from this facility is dated in 
October 2003.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and such records may have bearing on the veteran's claims.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain for the record 
the veteran's treatment records from the 
VAMC in Boise, Idaho from October 2003 to 
the present.  

2.  Thereafter, the RO should arrange for 
the veteran to be afforded an 
otolaryngologic examination to ascertain 
whether he has chronic sinusitis and, if 
so, its etiology.  The veteran's claims 
folder must be available to, and reviewed 
by the examiner.  The examiner should 
review the veteran's service medical 
records and should also note the 
veteran's postservice treatment, 
including for sinusitis and rhinitis, and 
the 1992 septoplasty.  If a chronic sinus 
disorder is diagnosed, the examiner 
should opine whether, at least as likely 
as not, such disability is related to 
service, complaints noted therein, or to 
a service connected disability.  The 
examiner should explain the rationale for 
any opinion given.

3.  Following any additional development 
of the evidence deemed necessary, to 
include a VA neurological examination(s) 
(if indicated on further review by the 
RO), the RO should re-adjudicate the 
claims (including the claim for service 
connection for sinusitis on a de novo 
basis).  If either remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purposes of this remand are to meet due process 
considerations and to assist the veteran in the development 
of his claims.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky V. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



